The orders allowing the motions for summary judgment in favor of Union Petroleum Corp. and the ensuing judgments are reversed. The affidavits and supporting data fail to establish the absence of genuine issues of material fact. Community Natl. Bank v. Dawes, 369 Mass. 550, 554 (1976). Lurensky v. Merchants Beef Co., ante 832 (1980). To the contrary, they show that a factual dispute exists on the crucial issue whether the parties agreed to a new pricing method for No. 2 fuel oil (e.g., compare affidavit of Frederick Taubert dated August 5, 1977, with affidavits of Herbert M. Joffe dated August 11, 1977, and October 4, 1978). The resolution of the issue as to price may also determine whether there are other material factual disputes, *927including, among others, whether the original contract was in force in 1977 by reason of waiver, extension or otherwise.
S. Thomas Martinelli (Donald P. Conway with him) for Joffe Oil Company, Inc.
Carolyn Thayer Ross (Robert C. Gerrard with her) for Union Petroleum Corporation.
The actions are remanded to the Superior Court for further proceedings not inconsistent with this opinion.
So ordered.